Citation Nr: 0804210	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for headaches. 

2.  Entitlement to service connection, to include on a 
secondary basis, for hypertension.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right knee, evaluated as 10 percent 
disabling prior to January 17, 2006, and as 20 percent 
disabling since January 17, 2006.

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right leg, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right thigh, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left leg, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left hip, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds to the left buttocks.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1969.  His awards and decorations include the Purple 
Heart and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO purported to 
grant service connection for residuals of shell fragment 
wounds to the right knee, with an assigned evaluation of 10 
percent effective February 6, 2004; and to grant service 
connection for residuals of shell fragment wounds to the 
right leg, left leg, left hip, and left buttocks, with 
separately assigned evaluations of 0 percent for each 
disorder effective February 6, 2004.

In a July 2005 rating decision, and in recognition that 
service connection for the residuals of shell fragment wounds 
was previously granted in September 1972, the RO assigned 10 
percent evaluations for, respectively, the above right leg, 
left leg, left hip, and left buttocks disorders effective 
April 24, 1972.  The RO also assigned a separate 10 percent 
evaluation for residuals of shell fragment wounds to the 
right thigh, effective April 24, 1972.  The RO continued the 
10 percent and noncompensable evaluations for, respectively, 
the right knee and left buttocks disorders, but assigned an 
effective date of April 24, 1972, for the assignment of those 
evaluations.

Given that service connection was granted in September 1972 
for residuals of shell fragment wounds of the "right leg," 
the Board finds that the proper evaluation assignable for the 
right thigh disorder is on appeal.
 
In a May 2006 rating decision, the RO increased the 
evaluation assigned the right knee disorder to 20 percent, 
effective January 17, 2006.  The RO also assigned separate 10 
percent evaluations for scars of the right thigh, right knee, 
left hip, and left leg.  Those separate evaluations were made 
effective January 17, 2006.

The Board notes that the veteran has not expressed 
disagreement with either the ratings assigned the above 
scars, or the effective date assigned the ratings.  The Board 
consequently concludes that the evaluation of the above scars 
and associated effective dates are not before the Board for 
appellate review. 
 
The veteran testified before the undersigned at a hearing 
held at the RO in September 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that his headaches and hypertension 
either originated in service, or were caused or chronically 
worsened by his service-connected disorders.  He also 
contends that the evaluations currently assigned the 
residuals of shell fragment wounds to the right knee, right 
leg, right thigh, left leg, left hip and left buttocks do not 
accurately reflect the severity of those disorders.

At his September 2006 hearing before the undersigned, the 
veteran testified that he has received treatment at the 
Phoenix, Arizona VA Medical Center (VAMC) since 1985.  More 
importantly, he indicated that he underwent right knee 
surgery around July 2006 at the referenced VAMC.  He also 
testified that he received hypertension medication through 
the same VAMC, and that mental health clinic providers there 
had suggested to him that his hypertension and/or headaches 
could be related to his service-connected disorders.

The record reflects that the most recent VA treatment records 
on file from the Phoenix VAMC are dated in January 2006.  
Given the veteran's testimony suggesting the existence of 
outstanding VA treatment records generated since January 
2006, the Board finds that remand of the case to obtain more 
recent VA treatment records is warranted.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

In an August 2004 statement, the veteran indicated that he 
had joined the "Reserves" in July 1982, and was evaluated 
and prescribed medication for his left hip and right knee 
while stationed in El Toro, California.  The Board notes that 
the only service medical records on file from his period of 
service in the Reserves is the report of his enlistment 
examination.  On remand, the RO should attempt to obtain any 
additional service medical records for the veteran associated 
with his U.S. Marine Corps Reserves service.

During his September 2006 hearing, the veteran testified that 
he has undergone a number of yearly physicals in connection 
with his current job, and that he failed his last physical.  
He explained that he failed the treadmill test in particular.  
The Board points out that a treadmill test likely involves 
the use of each of the muscle groups affected by the service-
connected residuals of shell fragment wounds.  Consequently, 
the reports of the employment physicals (and the one for 2006 
in particular) are relevant to the appeal.  On remand, the RO 
should attempt to obtain the reports of the veteran's 
employment physicals.

The Board also notes that recent X-ray studies have 
documented the presence of metallic foreign bodies remaining 
in both legs, the left hip, and the right knee.  The 
veteran's leg disorders are currently evaluated under 
Diagnostic Code 5312, for damage to Muscle Group XII.  The 
right knee and thigh disorders are evaluated under Diagnostic 
Code 5314, for damage to Muscle Group XIV.  The left buttocks 
disorder is evaluated under Diagnostic Code 5317, for damage 
to Muscle Group XVII.  The left hip disorder is evaluated 
under Diagnostic Code 5318, for damage to Muscle Group XVIII.  
Notably, there is no medical opinion of record identifying 
the actual muscle groups involved in the veteran's shell 
fragment wound injuries.  Such an opinion would be helpful in 
determining whether the veteran's disorders are more properly 
rated under another diagnostic code.  The Board accordingly 
finds that further VA examination of the above disorders is 
warranted.

The Board also notes that at a January 2007 VA examination, 
the veteran reported that his shell fragment wound disorders 
impacted his employment.  The examiner agreed that the 
veteran's service-connected physical disorders were partially 
responsible for compromising his ability to work at his 
current profession.  On remand, the RO should consider 
whether referral of the case for extraschedular consideration 
is warranted.
 
With respect to the claimed headache and hypertension 
disorders, service medical records show treatment in January 
1969 for complaints including headaches.  The records are 
silent for any reference to hypertension.  Recent treatment 
records show that the veteran has been diagnosed with 
hypertension, although not with a headache disorder.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit held that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when, inter alia, a layperson is 
competent to identify the medical condition.  Id. at. 1376-
77.  In the Board's opinion, the veteran's claimed headaches 
represent that type of medical condition.  

The record shows that the veteran has not been afforded a VA 
examination addressing the etiology of either his headaches 
or his hypertension.  Under the circumstances, the Board is 
of the opinion that such an examination is necessary in this 
case.  See generally, McLendon v. Nicholson, 20 Vet. App 79 
(2006).

The Board lastly notes that while the veteran received notice 
under 38 U.S.C.A. § 5103(a) in February 2006 as to his 
increased rating claims, in a recent opinion the United 
States Court of Appeals for Veterans Claims (Court) 
established enhanced notification duties with respect to 
increased rating claims.  Specifically, in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008), the 
Court held that a notice letter must inform the veteran that, 
to substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.  The Court specifically took 
issue with a notice letter advising the appellant that to 
substantiate his claim, the evidence must show that his 
disorder had "gotten worse." 

In this case, the February 2006 correspondence did not 
provide the veteran with the type of notification now 
required by Vazquez-Flores.  The letter instead advised the 
veteran that to substantiate his claims, the evidence must 
show that the conditions at issue have "gotten worse."  On 
remand, the veteran should be provided with appropriate 
38 U.S.C.A. § 5103(a) notice.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his increased rating claims.  
The letter must advise the veteran of the 
information and evidence necessary to 
substantiate his increased rating claims 
with the specificity required by Vazquez-
Flores.  The letter must specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to include the 
provider(s) who conduct his yearly 
employment physicals, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran, to include from the 
provider(s) who conduct his yearly 
employment physicals, which have not been 
secured previously.  In any event, the RO 
should obtain medical records for the 
veteran from the Phoenix VAMC for January 
2006 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to request all 
available service medical records from 
the veteran's period of service in the 
U.S. Marine Corps Reserves beginning in 
July 1982.  If no such records can be 
found, or if they have been destroyed, 
ask for specific, written, confirmation 
of that fact.

5.  Thereafter the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the residuals of shell fragment wounds 
to the right knee; the nature, extent and 
severity of the residuals of shell 
fragment wounds to the right leg; the 
nature, extent and severity of the 
residuals of shell fragment wounds to the 
right thigh; the nature, extent and 
severity of the residuals of shell 
fragment wounds to the left leg; the 
nature, extent and severity of the 
residuals of shell fragment wounds to the 
left hip; and the nature, extent and 
severity of the residuals of shell 
fragment wounds to the left buttocks.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail. Tests of 
joint motion against varying resistance 
should be performed. The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain. The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain. The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups. If this is not feasible, the 
physician should so state.

With respect to each disability, the 
examiner must identify all of the 
specific muscle group(s) involved, and 
should specifically identify what 
functional abilities are affected.  The 
examiner should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered slight, moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.

With respect to each scar resulting from 
the shell fragment wounds to the right 
leg (other than the right knee and thigh) 
and left buttocks, the examiner should 
describe the location of each scar, and 
respond to each of the following 
questions with respect to each scar:

(A) Is the scar superficial (i.e. not 
associated with underlying soft tissue damage) 
or deep (i.e. associated with underlying soft 
tissue damage)? 

(B) Does the scar cause limited motion? 

(C) What is the area, in square inches or 
square centimeters, covered by the scar? 

(D) Is the scar unstable (i.e. productive of 
frequent loss of covering of skin over the 
scar)? 

(E) Is the scar painful on examination? 

(F) Is the scar otherwise productive of 
limitation of function of the affected part? 
If so, identify the limitation of function 
caused by the scar.

The examiner should also provide an opinion as to 
the impact of each of the veteran's shell fragment 
wound disabilities on his ability to work.  The 
rationale for all opinions expressed should be 
provided. The claims folders, including a copy of 
this remand, must be made available to and reviewed 
by the examiner.  The report is to reflect that a 
review of the claims files was made. 

6.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's headaches.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that any 
headache disorder diagnosed is 
etiologically related to service or was 
present within one year of the veteran's 
discharge therefrom.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that any 
headache disorder diagnosed was caused or 
chronically worsened by any of the 
veteran's service-connected disorders.  
The rationale for all opinions expressed 
should be explained.  The veteran's 
claims files, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  

7.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's hypertension.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's hypertension is etiologically 
related to service or was present within 
one year of the veteran's discharge 
therefrom.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the 
hypertension was caused or chronically 
worsened by any of the veteran's service-
connected disorders.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims files, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.  

8.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

9.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


